Per Curiam.
On February 6, 1967, defendant entered a plea of guilty to the charge of second-degree murder. *
Although defendant concedes that the trial court fully explained his appellate rights immediately af*624ter the imposition of the sentence, he contends that GCR 1963, 785.3(2) required the court to advise him of his appellate rights at the time of the acceptance of the plea.
GCR 1963, 785.3(2) contains no such authority. See People v. Dunn (1968), 380 Mich 693, 700.
Affirmed.
J. H. Gillis, P. J., and R. B. Burns and Kelley, JJ., concurred.

 CL 1948, § 750.317 (Stat Ann 1954 Rev § 28.549).